DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7, 11, 13, 15, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137, 138, 139, 141, 142, 143 of U.S. Patent No.: 11021375. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, Claims 137 and 142 of ‘375 together overlap Claim 1 of the present invention.  Claims 137 and 142, 138, 139 of ‘375 describe the ferric iron complex being highly soluble in solution at a pH above 7, while Claim 1 of the present invention is highly soluble at a pH of above 8.5.  Since “above 7” overlaps “above 8.5”, this feature overlaps.  As to the last feature of Claim 1 of this Application, “wherein a pH of the alkaline aqueous ferric iron salt solution is at least 8.5”, this is disclosed by Claim 142 of ‘375 in that it states that “the alkaline aqueous ferric iron salt solution has a pH of at least 8”, which overlaps the value of “at least 8.5”.
Claim 138 of ‘375 overlaps Claim 2 of the present invention.

Claim 139 of ‘375 overlaps Claims 4 and 13 of the present invention.

Claim 141 of ‘375 overlaps Claim 5 of the present invention.  “greater than 2” of 141 overlaps “greater than 1” of the present invention.

Claim 142 of ‘375 overlaps Claim 7 of the present invention.  “a pH of at least 8” in Claim 142 overlaps “at pH above 8.5” of Claim 7 of the present invention.

Claim 143 of ‘375 overlaps Claim 11 of the present invention.  “molarity of the ferric ions is from 0.005 to 3.0 mols/L” of Claim 143 overlaps “a molarity of the ferric ions is from 0.4 to 0.7 mols/L” of Claim 11 of the present invention.

	Claims 137, 141, 142 and 143 of ‘375 overlap Claim 15 of the present invention.  Claim 137 overlaps the present Claim 15 except Claim 137 discloses that the molar ratio of potassium ions to the ferric ions is at least 1 (step b of Claim 137 in ‘375, while Claim 15 discloses that the potassium ions to ferric ions have a ratio of at least 5.  This overlaps.
	Next, Claim 137 of ‘375 teaches that the ferroin iron complex is highly soluble in a solution above a pH of 7, while Claim 15 of the present invention discloses that the ferric iron complex is highly soluble at a pH above 8.5.  These overlap.
	Claim 15 discloses a molar ratio of ferric ions to organic additives as being between 1.1 to 50.  This is disclosed by Claim 141 of ‘375, which teaches that the ferric ions to organic additives are in ratio with each other at least 2 or more.  This overlaps.
	Claim 15 then discloses that pH of the alkaline aqueous ferric iron salt solution is at least 8.5.  Claim 142 of ‘375 discloses that the pH of this same salt solution is at least 8.  This overlaps.
	Claim 15 discloses that the molarity of the ferric ions is from 0.4 to 0.7 mols/L.  Claim 143 of ‘375 that the molarity of the ferric ions is from 0.005 to 3.0 mols/L.  This overlaps.

	Claim 137, 141, 142 of ‘375 overlap Claim 19 of the present invention.  Claim 19 discloses that the molar ratio of ferric ions to organic additives is from 1.1 to 50.  Claim 141 teaches that ferric ions to organic additives are in ratio with each other at least 2 or more.  This overlaps the claimed range.  Claim 142 discloses that the pH of the solution is at least 8, while Claim 19 of the present invention claims that the pH of the solution is at least 8.5.  This overlaps.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Sengupta, A.K. et al. “Complex Carbonates of Iron” (filed in the IDS).  Sengupta teaches formation of an iron carbonate complex (abstract).  The material includes KHCO3 (abstract).  The reference however discloses added carbonate or a bicarbonate (Introduction, lines 1-2) and not both.  The reference does not disclose an addition OH component.

Farha (US Pub.: 2015/0183656) discloses an iron-carbonate material (abstract) that includes a hydroxide (abstract) in the form of KOH (para. 25).  The solution is kept at elevated pH, such as at a pH of 13 (para. 37).  Farha does not disclose additionally adding a bicarbonate however. 

Hartley (US Pat.: 3068065) discloses a composition made with ferric sulphate in water and combined with carbonate (col. 3, lines 59-63) and bicarbonate (col. 3, lines 68-69).  The reference drops the pH below 8.5 however (col. 4, lines 1-3).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 24, 2022